

115 HR 4315 IH: Wounded Warrior Housing Reform Act of 2017
U.S. House of Representatives
2017-11-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4315IN THE HOUSE OF REPRESENTATIVESNovember 8, 2017Mr. Vargas (for himself and Mr. Poliquin) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo exclude from consideration as income under the United States Housing Act of 1937 certain
			 veterans compensation and pensions, and for other purposes.
	
 1.Short titleThis Act may be cited as the Wounded Warrior Housing Reform Act of 2017. 2.Exclusions from income (a)Amendment to existing definition of incomeParagraph (4) of section 3(b) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b)(4)) is amended—
 (1)by inserting (A) after except that; (2)by striking and any amounts and inserting , (B) any amounts;
 (3)by striking or any deferred and inserting , (C) any deferred; and (4)by inserting after prospective monthly amounts the following: , and (D) in the case of a veteran (as such term is defined in section 101 of title 38, United States Code), any disability compensation under chapter 11 of title 38, United States Code, and amounts from a pension paid under section 1513 of title 38, United States Code,.
 (b)Effective dateThe amendments made by subsection (a) shall be effective during the period beginning on the date of the enactment of this Act and ending on the date on which the amendments made by section 102(c) of the Housing Opportunity Through Modernization Act of 2016 (Public Law 114–201; 130 Stat. 788) take effect.
 (c)Amendment to definition of income after HOTMAEffective on the day after the date on which the amendments made by section 102(c) of the Housing Opportunity Through Modernization Act of 2016 (Public Law 114–201; 130 Stat. 788) take effect, clause (iv) of section 3(b)(4)(B) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b)(4)(B)) is amended to read as follows:
				
 (iv)any disability compensation under chapter 11 of title 38, United States Code, and amounts from a pension paid under chapter 15 of such title; and.
			